        Case 2:21-cv-00430-DMC Document 6 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. LOVELESS,                                No. 2:21-CV-0430-DMC-P
12                         Plaintiff,
13            v.                                          ORDER
14    PAROLE AUTHORITIES OF THE
      CALIFORNIA BOARD OF PAROLE
15    HEARINGS,
16                         Defendant.
17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

19   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF

20   No. 2. The Court has granted Plaintiff’s motion by separate order.

21                   To:     The California Department of Corrections and Rehabilitation
                             1515 S Street, Sacramento, California 95814:
22

23                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

24   In addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to

25   make monthly payments in the amount of twenty percent of the preceding month’s income

26   credited to Plaintiff’s inmate trust account. The agency referenced above is required to send to the

27   Clerk of the Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate

28   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of
                                                          1
        Case 2:21-cv-00430-DMC Document 6 Filed 03/23/21 Page 2 of 2


 1   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 2, is

 4   granted by separate order;

 5                  2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

 6   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

 7                  3.      The director of the agency referenced above, or a designee, shall collect

 8   from Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

 9   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

10   to be clearly identified by the name and number assigned to this action;

11                  4.      Thereafter, the director of the agency referenced above, or a designee, shall

12   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

13   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

14   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

15   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

16   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

17   payments to be clearly identified by the name and number assigned to this action;

18                  5.      The Clerk of the Court is directed to serve a copy of this order and a copy

19   of Plaintiff's signed in forma pauperis affidavit to the address shown above; and

20                  6.      The Clerk of the Court is further directed to serve a copy of this order on
21   the Financial Department of the Court.

22

23   Dated: March 23, 2021
                                                             ____________________________________
24                                                           DENNIS M. COTA
25                                                           UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         2
